EXHIBIT 10.3
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     AMENDED AND RESTATED EMPLOYMENT AGREEMENT, made as of January 1, 2009 (the
“Restatement Date”), between CKX, Inc., a Delaware corporation (the “Employer”),
and Howard J. Tytel (the “Executive”).
     WHEREAS, the Employer and the Executive entered into that certain
Employment Agreement, dated as of February 8, 2005, between the Employer and the
Executive (the “Employment Agreement”);
     WHEREAS, the Board of Directors of the Employer (the “Board”) originally
determined that it is in the Employer’s interest to enter into the Employment
Agreement with the Executive in order to secure, and in the future to be assured
of, the Executive’s abilities, services, and judgment as a member of senior
management of the Employer, upon the terms and provisions and subject to the
conditions stated in this agreement;; and
     WHEREAS, the Board and the Executive desire to amend and restate the
Employment Agreement as of the Restatement Date in order to comply with
Section 409A of the Internal Revenue Code of 1986 (as amended from time to time,
the “Code”) and final regulations issued under Section 409A.
     NOW, THEREFORE, the Employer and the Executive agree as follows:
     1 Employment.   Upon the terms and subject to the conditions of this
agreement, the Employer employs the Executive, and the Executive accepts
employment.
     2 Term; Dates. The term of the Executive’s employment shall commence on
February 8, 2005 and continue until the fifth annual anniversary thereof (the
“Employment Agreement Term”), unless earlier terminated or renewed in accordance
with this agreement.
          2.1 This agreement refers to the dates defined in this section, as
follows: (i) the date of commencement of employment is the “Effective Date”;
(ii) the period of time during which the Executive is an employee of the
Employer pursuant to and in accordance with the terms and provisions of this
agreement is hereinafter referred to as the “Term”; and (iii) the last date of
employment is the “Expiration Date.”
     3 Executive’s Position, Duties, and Authority. The Employer shall employ
the Executive, and the Executive shall serve as Executive Vice President and
Director of Legal and Governmental Affairs of the Employer, and in such other
positions with the Employer and its subsidiaries that are reasonably acceptable
to the Executive. The Executive shall have executive duties, functions,
authority, and responsibilities commensurate with the office or offices he from
time to time holds with the Employer in a corporation that is public, subject,
in accordance with applicable law, to the supervision and direction of the
Board.
          3.1 During the Term and prior to the Expiration Date, the Employer
shall use its best efforts to have the Executive nominated to serve on the Board
or other governing body of

 



--------------------------------------------------------------------------------



 



the Employer. If the Employer, including any successor, forms any Executive
Committee of the Board, Office of the Chairman, or similar senior management
committee or group which is approved or otherwise recognized by the Board during
the Term, the Executive shall be a member of such committee or group. The
Executive shall have no obligation to serve or continue to serve: (i) on the
Board or any committee of the Board; or (ii) as an officer or director of any
subsidiary or affiliate of the Employer, in the event that the Employer or any
such subsidiary or affiliate of the Employer or any of their respective
successors fails to provide and maintain to and on behalf of the Executive
indemnification rights no less beneficial to the Executive than those provided
by Section 10 of this agreement and, to the extent more beneficial to the
Executive now or in the future, every right to indemnification and defense of an
officer or director of any entity formed and existing under the laws of the
State of Delaware. The future occurrence of any event described in the preceding
sentence, or the Employer’s failure within a reasonable time to reimburse the
Executive pursuant to and in accordance with the terms and provisions in
Section 8 for all expenses reasonably incurred in the course of fulfilling his
duties and responsibilities as a director and/or officer of the Employer, any
subsidiary or affiliate of the Employer or any of their respective successors,
additionally, and immediately, shall constitute a Constructive Termination of
the Executive without Cause as such term is defined in this agreement.
          3.2 The Executive agrees to tailor his conduct with the written
employment policies which the Employer generally applies to all of its
employees, and additionally agrees that the Employer may make necessary and
reasonable amendments to its policies from time to time during the Term, to the
extent not inconsistent with the terms of this agreement. The Executive and the
Employer agree that these policies supplement, but do not amend or otherwise
modify, the express terms of this agreement in the manner authorized by
Section 17.5 of this agreement.
          3.3 The Executive acknowledges that during the Term, the Employer may,
without the necessity of obtaining the Executive’s consent, implement one or
more corporate reorganizations for financial, tax, or related business reasons
which do not constitute a Change in Control as such event is defined in
Section 12.2 of this agreement. The Executive agrees that, so long as any such
reorganization does not constitute a Change in Control, the reorganized Employer
shall be deemed the Employer for all purposes in connection with this agreement,
and without a requirement that additional consideration be delivered to the
Executive in connection with the reorganization.
     4 Principal Occupation.     The Executive shall devote his working time to
the business and affairs of the Employer and to the fulfillment of his duties
under this agreement in a diligent and competent fashion, consistent with
industry standards.
          4.1 The Employer acknowledges and agrees that during the Term:
     (a) the Executive may wish to continue, or commence, service as a director
and officer (or in a similar capacity) on the governing body of other business
entities whose business is not competitive with that of the Employer or any of
its subsidiaries; and

2



--------------------------------------------------------------------------------



 



     (b) the Executive agrees that his service as described in Section 4.1(a)
shall be subject to the approval of the Employer’s Board, so long as the Board’s
discretion is not applied unreasonably.
     Where the Board declines to approve the commencement of the Executive’s
service or his continued service, or the Board withdraws its approval for the
continuation of the Executive’s service as described in Section 4.1(a), the
Executive agrees that he will resign from such position, or withdraw himself
from consideration. The Executive and Employer agree that nothing in this
Section 4.1 applies to the Executive’s membership or contribution of his
non-working time or services, in a non-remunerative capacity, to any: charitable
or educational organization, foundation, or association; political organization
or campaign; religious group, foundation, or organization; or non-profit trade,
professional, community, or recreational organization or club, so long as the
purpose or aim of any such organization presents no conflict with the business
of the Employer, as determined by the Board.
          4.2 The Employer acknowledges and agrees that during the Term, the
Executive may devote a portion of his business time to personal investments and
outside business commitments, provided, however that: (a) such activities do not
conflict with the business of Employer, (b) such activities do not interfere,
directly or indirectly, with the performance by the Executive of his obligations
under this Agreement, and (c) such activities do not result in a breach by the
Employer of any non-competition or any other similar type of agreement to which
the Employer, or its officers or directors, may be a party.
          4.3 No provision of this agreement shall be construed to prohibit the
Executive’s: (a) acquisition, ownership, or trading, including without
limitation the Executive’s indirect ownership, of less than five percent (5%) of
the issued and outstanding stock (or comparable bonds, options, derivatives, or
negotiable instruments) of a business entity having securities publicly traded
anywhere in the world; or (b) passive ownership of stock, partnership interests,
or comparable ownership interests or securities in any for-profit private
business entity that is not directly competitive with the business of the
Employer or any of its subsidiaries. The Employer additionally agrees that
nothing in this agreement shall operate to prohibit the Executive’s acceptance
of a testamentary gift, bequest, or its equivalent, nor the Executive’s
retention of any such gift, bequest, or its equivalent following its delivery,
so long as the Executive retains the interest(s) solely for investment purposes.
          4.4 In addition to the foregoing, the Executive may spend a portion of
his time providing services for Mr. Sillerman, the Chief Executive Officer of
Employer, and/or MJX Asset Management LLC (collectively, the “MJX Services”).
The compensation committee of the Board (the “Compensation Committee”) will
review the amount of time the Executive spends providing MJX Services on a
quarterly basis. If the Compensation Committee determines that the Executive is
engaging in MIX Services at a level whereby he is being compensated by the
Employer for time spent on such services, then the Compensation Committee will
require that Executive reduce the level of MJX Services being performed. The
Compensation Committee will also require the recipient of such MJX Services to
reimburse Employer for the compensation attributable to the time spent thereon
during the previous year.

3



--------------------------------------------------------------------------------



 



     5 Location of Employment. Unless the Executive otherwise consents in
writing, the usual place for the performance of his services shall be the
Employer’s principal office located in the Borough of Manhattan, New York, New
York, or such other location within Manhattan or Nassau County, New York, as
established by the Employer.
     6 Base Salary.   During the Term, the Employer shall pay or cause to be
paid to the Executive an initial annualized base salary, payable in equal
installments during each year of the Term (the “Base Salary”) equal to (x) Six
Hundred Fifty Thousand Dollars ($650,000) (the “Base Amount.”) less (y) the
value of all fringe benefits, perquisites or other amounts (“Perquisites”) that
the Employer and the Executive agree at the beginning of each year will be
provided to Executive for such year (whether or not paid in cash) and that the
Employer is required to report as compensation to the Executive on Form W-2. If
the total of the Base Salary plus the Perquisites received by the Executive in
any year of the Term exceed the Base Amount, an amount equal to the excess
compensation received by the Executive for such year shall be deducted on a
pro-rata basis from the Executive’s Base Salary during the first two and
one-half months of the following year. The Base Amount shall be increased upon
each anniversary of the date of this agreement by an amount equal to the greater
of: (a) five percent (5%) of the Base Amount then in effect; or (b) the product
derived by multiplying: (i) the Base Amount then in effect; by (ii) the
percentage increase in the Consumer Price Index published by the federal Bureau
of Labor Statistics for the New York, New York metropolitan area during the
previous twelve (12) full calendar months. The Board additionally shall review
the Executive’s Base Amount at least annually and the Board may increase, but
not decrease, the Base Amount in an amount greater than the increase required by
the preceding sentence.
          6.1 The Executive authorizes the Employer to deduct from the Base
Salary and any other consideration payable in cash to the Executive pursuant to
this agreement all tax withholdings, tax related deductions, or other
governmentally imposed charges against income as may be required by law.
          6.2 The Executive acknowledges that his attendance and participation
in executive retreats, seminars, motivational or instructional programs, and
business, corporate, and employee relations training may be requested by the
Employer during the Employment Agreement Term. In such event, the Executive
agrees that he in good faith will make reasonable efforts to attend and
participate in such events, provided that the Executive will not be required to
attend or participate in more than two such events in any calendar year.
          6.3 The Executive shall be eligible to accrue the equivalent of six
(6) weeks vacation during each full year of the Term, in accordance with the
accrual methodology and vacation day accrual limitations in the vacation leave
policy applied by the Employer to its employees, except that the Employer will
credit the Executive for his full annual accrual at the commencement of each
full year of the Term, i.e., not on a proportional basis during the course of
each year of the Term. The Executive additionally shall be entitled to remain
away from work for as many or as few days as required by the Executive due to
the Executive’s bona fide illness, subject to the provisions of Section 13 of
this agreement. The Executive may observe any legal holidays, other holidays
recognized by the Employer, and religious holidays that the Executive deems
appropriate, in the sound exercise of his business judgment.

4



--------------------------------------------------------------------------------



 



     7 Bonus and Option Grants.
          7.1 The Executive shall be eligible to receive an annual discretionary
bonus payable in any combination of cash, stock or restricted stock, stock
options, and/or other consideration beneficial to the Executive during the
continuance of the Executive’s employment hereunder (the “Bonus”), after and
pursuant to the affirmative recommendation of the Compensation Committee of the
Board. The Employer’s decision to make or to not make a discretionary bonus
payment to the Executive in any year (including, without limitation, the
consideration to be received or methodology applied by the Employer to a
discretionary bonus eligibility determination in any year) shall have no bearing
on the Executive’s eligibility to earn a bonus in any succeeding year, nor shall
the amount, form, or payment timing of any such discretionary bonus in any year
have any bearing on any aspect of a discretionary bonus determination in any
subsequent year.
     8 Expenses.
          8.1 The Employer shall reimburse the Executive for all reasonable
expenses actually incurred or paid by the Executive during the Term in the
performance of the Executive’s services. The Employer shall make reimbursement
within a reasonable time following the Executive’s presentation of expense
statements, vouchers, receipts, or such other supporting information as the
Employer reasonably may require from the Executive. The Executive acknowledges
that the Employer’s policies regarding the documentation of expenses for which
reimbursement is sought may change from time to time, and the Executive agrees
that he will comply with the Employer’s reasonable documentation requirements;
provided that each and every reimbursement due hereunder shall be requested and
paid not later than two years after being incurred.
          8.2 The Executive at all times shall be entitled to: travel in first
class seating (or its equivalent) on a reputable airline when the Executive
travels by air in connection with the Employer’s business; to hotel
accommodations while outside New York on business at a full-service hotel
offering a hotel room with sufficient space, furnishings, and technological
facilities and appointments for the Executive’s comfortable and productive work
in the room; and private car service when required to travel in connection with
the Employer’s business, attend business meetings, or work or attend functions
outside of normal business hours or on weekends or holidays.
          8.3 In the event that the Employer’s business requirements cause or
require the Executive to cancel personal vacation or travel plans for which the
Executive or any member of his family is unable to obtain a full refund of any
deposit or comparable amount expended by the Executive in advance, the Employer
agrees that it will reimburse to the Executive, in accordance with the process
described in Section 8.1, the full amount not refunded or refundable to the
Executive or any such family member.
     9 Benefits.
          9.1 During the Term, the Executive shall be eligible to participate in
any pension, profit sharing, incentive stock option, stock purchase, stock grant
program or plan, and

5



--------------------------------------------------------------------------------



 



retirement savings program or plan established by the Employer or any of its
subsidiaries for which the Executive provides services hereunder (“Participating
Subsidiaries”), including, without limitation, any such program or plan offered
by the Employer or Participating Subsidiaries to its executive or non-executive
employees. The Executive additionally shall be eligible to participate in any
group life insurance, hospitalization, medical, health and accident, dental,
disability, or similar plan or program made available by the Employer or
Participating Subsidiaries to its executive or non-executive employees. The
Executive acknowledges that his participation in any benefit plan described in
this Section 9.1 may require, where required from other senior executives of the
Employer or Participating Subsidiaries, the Executive’s co-payment of a periodic
premium as a deduction from the Base Salary payable to him. The Executive
additionally acknowledges that the Executive’s actual ability to participate in
any program, plan, or other benefit opportunity in which the Executive otherwise
is eligible to participate ultimately may be determined and governed by the
terms and conditions of a third-party provider’s plan or program, and the
Executive affirms that any third-party’s decision denying the Executive’s
participation in a particular program or plan, the provision of coverage or a
benefit in respect of a particular circumstance or expense, or a comparable
decision adversely affecting the Executive shall not constitute a breach of this
agreement by the Employer, so long as the Employer does not offer, designate, or
select a program or plan with the actual intention of excluding the Executive’s
eligibility or participation in the opportunity.
          9.2 The Executive acknowledges that the Employer may, as it deems
appropriate, seek, obtain, and maintain during all or part of the Term insurance
connected with the life of the Executive, and for the benefit of the Employer.
In the event that the Employer elects to do so, the Executive agrees: to provide
any medical information required by the insurer issuing such coverage; to submit
no more frequently than semi-annually to any medical examination required by the
insurer in connection with the granting or renewal of such coverage; and to
otherwise cooperate reasonably with the Employer’s attempts to obtain such
coverage. Any insurer’s rejection of an application submitted by the Employer
connected with this Section 9.2 in no event shall constitute a breach of this
agreement by the Executive, and the Employer shall not request nor in another
manner seek any information from the Executive, the insurer, or any other
person(s) connected with the rejection.
          9.3 The Employer agrees that in the event of the Executive’s death
during the Term, the Employer will pay to the Executive’s estate the following,
which shall be distributed in accordance with the Executive’s will or
testamentary plan, as directed by any court having jurisdiction over such
estate, or as directed by any duly appointed administrator or executor of the
Executive’s estate:
     (a) all earned but unpaid Base Salary at the time of the Executive’s death,
plus an amount equal to three (3) times the Base Salary in effect at the time of
the Executive’s death, with the Employer making both of such payments as soon as
practicable but not later than the March 15th immediately after the end of the
calendar year in which Executive’s death occurs;
     (b) the full costs relating to the continuation of any group health,
dental, and life insurance program or plan provided through the Employer in
which the Executive participated at the time of his death, and through which

6



--------------------------------------------------------------------------------



 



coverage was provided to any dependent(s) of the Executive at the time of the
Executive’s death, for a period of three (3) years following his death, without
regard to the availability or expiration of any continuation option or feature
provided by the program(s) or plan(s), or as otherwise provided to a lesser
extent by applicable law at the time of the Executive’s death; and
     (c) the Employer additionally shall cause any stock options, restricted
stock or other equity-based instruments that previously were issued to the
Executive to vest fully and shall take all action necessary to cause the
assignment or transfer of such options, securities or other instruments as
directed by the Executive’s will or testamentary plan, or as directed by any
duly appointed administrator or executor of the Executive’s estate.
The Executive acknowledges that the Employer at its option may, in the sole
exercise of its discretion, acquire and maintain a current whole life insurance
policy (“Policy”) on the life of the Executive from a reputable carrier which
provides substantially equivalent benefits on behalf of the Executive in respect
of the amounts provided in Sections 9.3(a) and (b). Such Policy, if acquired and
maintained, is intended to meet the Employer’s obligations to the Executive
pursuant to Sections 9.3(a) and (b). The Executive shall have no preferred claim
on, or any beneficial ownership interest in, the Policy which will be subject to
the claims of the Executive’s general creditors under federal and state law in
the event of insolvency. While the Executive is an employee of the Employer, the
Employer shall be the named beneficiary of the Policy and the Policy shall not
be assignable. However, upon termination without Cause, Constructive Termination
without Cause or termination following a Change in Control (all as defined in
Section 12 below), the Employer shall assign the Policy to the Executive and,
upon the assignment, the Executive shall have all rights with respect to the
Policy. Where the Employer elects to seek such insurance coverage, the Executive
agrees to provide any medical information required by the insurer issuing such
coverage; to submit to any medical examination required by the insurer in
connection with the granting or renewal of such coverage; and to otherwise
cooperate reasonably with the Employer’s attempts to obtain such coverage. Any
insurer’s rejection of an application submitted by the Employer in connection
with this Section 9.3 in no event shall relieve the Employer of any of its
obligations hereunder.
     10 Indemnification.   The Employer shall indemnify the Executive against
all losses, claims, expenses, or other liabilities of any nature arising by
reason of the fact that he: (a) is or was a director, officer, employee, or
agent of the Employer or any of its subsidiaries or affiliates; or (b) while a
director, officer, employee or agent of the Employer or any of its subsidiaries
or affiliates, is or was serving at the request of the Employer as a director,
officer, partner, venturer, proprietor, trustee, employee, agent or similar
functionary of another corporation, partnership, joint venture, trust, employee
benefit plan or other entity, in each case to the fullest extent permitted under
the Delaware General Corporation Law, as the same exists or may hereafter be
amended. Without limiting the generality of the foregoing, the Executive shall
be entitled in connection with his employment and in connection with his
services as an officer and director of the Employer to the benefit of the
provisions relating to indemnification and advancement of defense costs and
expenses contained in the bylaws and certificate of incorporation of the
Employer, as the same in the future may be amended (not including any amendments
or

7



--------------------------------------------------------------------------------



 



additions that limit or narrow, but including any that add to or broaden, the
protection afforded to the Executive), to the fullest extent permitted by
applicable law. The Employer shall advance to the Executive all costs of
investigation or defense incurred by the Executive in connection with any
pending or threatened claim for which the Executive may be entitled to
indemnification hereunder, provided that the Executive shall agree to return to
the Employer any such reimbursed amounts, without interest, if it is determined
in a final, non-appealable judgment by a Court of competent jurisdiction that
the Executive is not entitled to indemnification by the Employer for losses
incurred in connection with such claim. The indemnification obligations of the
Employer shall survive from the Effective Date of this agreement and continue
until three (3) months after the expiration of any applicable statute of
limitations with respect to any claim made against the Executive for which the
Executive is or may be entitled to indemnification (the “Survival Period”), and
shall survive after the Survival Period with respect to any indemnification
claim as to which the Employer has received notice on or prior to the end of the
Survival Period. The Employer’s belief regarding a statute of limitations
applicable to a claim, any position taken by the Employer in response to a
claim, or the determination of any judicial, quasi-judicial, or arbitral body in
connection with a claim and any statute of limitations applicable to a claim(s)
shall in no event relieve the Employer from its obligation to indemnify the
Executive. The Employer shall prepay in full, and maintain fully during the
Survival Period for the benefit of the Executive, on an “occurrence” basis, a
directors and officers errors and omissions insurance policy, or a similar
insurance policy(ies), providing coverage from a financially reputable carrier,
in form and substance reasonably acceptable to the Executive. Anything in this
agreement to the contrary notwithstanding, this Section 10 shall survive the
termination of this agreement for any reason.
     11 Confidential Information.     The Executive acknowledges that his
employment will fully familiarize the Executive with the trade secrets and
confidential and proprietary information of the Employer (the “Confidential
Information”). Examples of the Employer’s Confidential Information include,
without limitation, information regarding the Employer’s costs, profits,
markets, sales, products, key personnel, operational methods, technical
processes, business strategies, and other information which the Employer engages
in efforts to protect from disclosure or discovery by its competitors, actual
and prospective clients, and other third parties. The Executive further
acknowledges that the unintentional or intentional disclosure of the Employer’s
Confidential Information would have a material adverse effect on the operations
and development of the Employer’s business. The Executive therefore covenants
and agrees as set forth below:
          11.1 The Executive will during the Term and for one (1) year
thereafter, keep secret all Confidential Information, and will not intentionally
disclose Confidential Information to anyone outside of the Employer and its
subsidiaries and affiliates and their respective advisors, directors, officers,
employees, agents, consultants, financing sources and other representatives,
other than in connection with the Executive’s performance of his duties under
this agreement except with the Employer’s consent, provided that: (i) the
Executive shall have no such obligation to the extent Confidential Information
is or becomes publicly known, other than as a result of the Executive’s breach
of his obligations hereunder; and (ii) the Executive may, after giving prior
notice to the Employer to the extent practicable under the circumstances,
disclose such matters to the extent required by applicable laws or governmental
regulations or

8



--------------------------------------------------------------------------------



 



judicial or regulatory process; provided, however, that if the Executive is
required (by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigative demand or similar process) to disclose
any Confidential Information pursuant to the foregoing clause (ii), he agrees to
use reasonable efforts to provide the Employer with prompt notice of each such
request so that the Employer may seek an appropriate protective order or waive
compliance by the Executive with the provisions of this agreement or both;
provided, further, that if, absent the entry of a protective order or the
receipt of a waiver under this agreement, the Executive is, in the opinion of
his counsel, legally compelled to disclose such Confidential Information under
pain of liability for contempt or other censure or penalty (civil or criminal),
the Executive may disclose such information to the persons and to the extent
required without liability under this agreement. In such event, the Executive
shall give the Employer written notice of such disclosure, in reasonable detail,
as soon as possible, but in any event not later than concurrently with making
such disclosure, and the Executive shall exercise his reasonable commercial
efforts to obtain reliable assurances that confidential treatment will be
accorded any such Confidential Information so disclosed.
          11.2 The Executive will, at his option: (i) deliver promptly to the
Employer at the termination of his employment by the Employer, or at any other
time the Employer may so request, all memoranda, notes, records, reports, and
other documents (including, without limitation, drafts, whole or partial copies,
and information stored or maintained electronically, magnetically, in a
computer, or through any other medium invented in the future) relating to the
Employer’s business, which he obtained while employed by, or otherwise serving
or acting on behalf of, the Employer and which he may then possess or have under
his control (the “Records”); or (ii) in lieu of subclause (i) above, the
Executive shall destroy all of the Records, return all tangible property of the
Employer containing any Records which is possessed by the Executive, and shall
deliver to the Employer a signed affirmation to that effect.
          11.3 The Executive’s duties may require that he enter into
confidentiality agreements, nondisclosure agreements, or comparable agreements
with third parties, and a third party may require the Executive’s entry into
such an agreement(s) personally and on behalf of the Employer. In any such
event, the Executive agrees to engage in reasonable efforts to perform any such
agreement.
          11.4 During the Term, the Employer may adopt or implement additional
Confidential Information policies, procedures, or requirements in connection
with the Employer’s business, and any such policies, procedures, or requirements
will supplement this Section 11, without additional consideration from the
Employer to the Executive, except to the extent, if any, that they conflict with
this agreement, in which event this agreement shall control and govern.
     12 Termination.   The following definitions shall apply to the use of such
terms in this agreement:
          12.1 “Cause” means:
     (a) the Executive is convicted of, or enters a no contest plea to (i) a
felony involving moral turpitude, or (ii) a misdemeanor involving moral
turpitude

9



--------------------------------------------------------------------------------



 



which would render the Executive unable to perform his duties set forth in this
agreement;
     (b) the Executive engages in conduct that constitutes willful gross neglect
or willful gross misconduct in carrying out his duties under this agreement,
resulting in material economic harm to the Employer; or
     (c) the Executive’s disloyalty, willful non-performance or willful
misconduct or neglect (whether the neglect arises from an act(s) or failure(s)
to act) of his duties under this agreement after: (i) written notice to the
Executive from either the Board or the Chairman of the Board, with reasonable
specification of the matter(s) giving rise to the notice, including notice of
the Employer’s intent to terminate the Executive’s employment due to the
matter(s) described in such notice, and further stating the Board’s or the
Chairman of the Board’s reasoned conclusion that it is impossible for the
Executive to cure the matter(s) giving rise to the notice within thirty
(30) days from the notice; (ii) the opportunity for the Executive to respond in
writing to the written notice, with the assistance of any counsel deemed
appropriate by the Executive (but at the Executive’s expense) not sooner than
ten (10) regular business days after delivery of the written notice; (iii) the
opportunity for the Executive to be heard and to orally present his position
during a confidential meeting of the entire Board within ten (10) business days
after the Executive’s delivery to the Employer of the Executive’s written
response to the written notice; and (iv) a vote of not less than 662/3% of all
members of the Board (not including the Executive’s vote), finding that the
matter(s) specified in the written notice constitute “Cause” for purposes of
this agreement; or
     (d) any finding by the Securities and Exchange Commission pertaining to the
Executive which, in the opinion of independent counsel selected by the Employer,
could reasonably be expected to impair or impede the Employer’s ability to
register, list, or otherwise offer its stock to the public, or following any
Initial Public Offering, to maintain itself as a publicly-traded company.
For purposes of this Section 12.1, no act, or failure to act, by the Executive
shall be “willful” unless committed without a reasonable belief that the act or
omission was in the best interest of the Employer.
          12.2 A “Change in Control” shall mean the occurrence of any of the
following, as supplemented by the defined terms in Section 12.2(g) of this
agreement:
     (a) any “person,” or “group” of related persons for purposes of
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) (other than the Principal or a Related Party of the Principal), shall
become, directly or indirectly, a “beneficial owner,” as such term is used in
Rule 13d-3 promulgated under the Exchange Act, of Voting Stock representing more
than thirty-five percent (35%) of the total voting power of all Voting Stock of
the Employer on a fully-diluted basis;

10



--------------------------------------------------------------------------------



 



     (b) all or substantially all of the assets or business of the Employer are
disposed of through the consummation of a merger, consolidation, sale of assets
or other transaction (unless the shareholders of the Employer immediately prior
to such merger, consolidation or other transaction beneficially own, directly or
indirectly, Voting Stock representing fifty percent (50%) or more of the voting
power of the outstanding Voting Stock of the entity or entities, if any, that
succeed to the business of the Employer, determined on a fully-diluted basis);
     (c) the Employer combines with another entity and is the surviving
corporation but, immediately after the combination, the shareholders of the
Employer immediately prior to the combination beneficially own, directly or
indirectly, less than fifty percent (50%) of the voting power of the outstanding
Voting Stock of the combined company, determined on a fully-diluted basis;
     (d) the majority of the Board consists of individuals other than “Incumbent
Directors,” which term means members of the Board as of the date of this
Agreement, except that any person who becomes a director subsequent to such date
whose election or nomination was supported by two-thirds of the directors who
then comprise the Incumbent Directors shall be considered an Incumbent Director;
     (e) there shall be consummated any consolidation or merger of the Employer
in which the Employer is not the continuing or surviving entity or pursuant to
which the common stock of the Employer would be converted into cash, securities,
or other property, other than a merger or consolidation of the Employer in which
the shareholders of the Employer immediately prior to the merger or
consolidation beneficially own, directly or indirectly, fifty percent (50%) or
more of the voting power of the outstanding Voting Stock of the combined
company, determined on a fully-diluted basis; or
     (f) the approval of the shareholders or the Board of Directors of the
Employer of any plan or proposal for the liquidation or dissolution of the
Employer.
     (g) For purposes of this Section 12.2, (i) ”Voting Stock” means, with
respect to any person, securities of any class or classes of capital stock in
such person, entitling the holders thereof to vote under ordinary circumstances
in the election of members of the board of directors or other governing body of
such person; (ii) ”Principal” means Robert F.X. Sillerman; and (iii) ”Related
Party” means, with respect to the Principal, (x) any spouse or immediate family
member of the Principal, (y) any trust, corporation, partnership or other
entity, the beneficiaries, stockholders, partners, owners or persons
beneficially holding a fifty-one percent (51%) or more controlling interest of
which consist of the Principal and/or such other persons referred to in the
immediately preceding clause (x) or (z) the trustees of any trust referred to in
the immediately preceding clause (y).

11



--------------------------------------------------------------------------------



 



          12.3 “Constructive Termination without Cause” means the termination of
the Executive’s employment at his initiative after, without the Executive’s
prior written consent, one or more of the following events:
     (a) a reduction in the Base Salary, or the uncured failure by the Employer
to fulfill its obligations under this agreement within thirty (30) days after
written notice thereof from the Executive to the Employer;
     (b) the failure to elect the Executive to any of the positions described in
Section 3; any material diminution or adverse change in the duties, authority,
responsibilities, or positions of the Executive; or any attempt to remove the
Executive from any executive management position in a manner contrary to this
agreement or the Employer’s then effective certificate of incorporation or
by-laws;
     (c) the assignment to the Executive of duties or responsibilities which are
materially inconsistent or different from those customarily performed by a
person holding the executive management positions to be held by the Executive
pursuant to Section 3;
     (d) the failure of the Employer to obtain the assumption in writing of its
obligation to perform this agreement by any successor to all or substantially
all of the assets or business of the Employer after a merger, consolidation,
sale, or similar transaction; or
     (e) the commencement by or against the Employer or any of its material
subsidiaries of a voluntary or involuntary proceeding seeking liquidation,
reorganization or other relief under any bankruptcy, insolvency or other similar
law now or hereafter in effect; or seeking the appointment of a trustee,
receiver, liquidator, or custodian of it or any substantial part of its
property, and consent by the Employer or any such material subsidiary to any
such relief; or the making of a general assignment for the benefit of creditors,
or failure generally to pay its debts as they become due; or taking any
corporate action to authorize any of the foregoing.
     (f) The Executive agrees that each of the following must occur before the
Executive may assert the existence of a Constructive Termination without Cause
(other than with respect to Section 12.3(e)): (i) the Executive must provide
written notice to the Board or the Chairman of the Board, within a period not to
exceed ninety (90) days, with reasonable specification of the matter(s) giving
rise to the notice; (ii) the Employer must have the opportunity, through the
Chairman or a Board member designated by him, to respond in writing to the
written notice, with the assistance of any counsel deemed appropriate by the
Employer (at its expense) not sooner than ten (10) business days after delivery
of the written notice; (iii)  upon delivery of the written notice referred to in
clause (i) of this paragraph, the Employer shall have a period of thirty
(30) days within which to cure any deficiency that would result in Constructive
Termination without Cause;

12



--------------------------------------------------------------------------------



 



and (iv) if the Employer fails to cure a deficiency within such thirty (30) day
period, the Executive must actually terminate employment within sixty (60) days
of the Employer’s failure to cure such deficiency. The Board must have the
opportunity, acting collectively or through a designee, to investigate, inquire,
and otherwise inform itself of the assertion, followed by a hearing before the
Board during which the Executive is allowed the opportunity to orally present
his position during a confidential meeting of the entire Board, and the Employer
is allowed to respond, within ten (10) business days after the Employer delivers
to the Executive its written response to the Executive’s written notice.
          12.4 Termination by the Employer for Cause.    If the Employer
terminates this agreement for Cause, the Executive shall be paid, as soon as
practicable but no later than two and one-half months following such
termination, all earned but unpaid Base Salary through the date of termination.
          In the event the Employer terminates the Executive’s employment for
Cause, the Executive shall have no further obligation or liability to the
Employer in connection with his performance of this agreement (except the
continuing obligations specified in Section 11).
          12.5 Termination without Cause or Constructive Termination without
Cause.    In the event the Executive’s employment is terminated without Cause,
other than due to disability or death, or in the event there is a Constructive
Termination without Cause, the Executive shall be entitled to be paid by the
Employer:
     (a) the Base Salary through the date of termination, with payment made as
soon as practicable but no later than two and one-half months following such
termination date;
     (b) a lump sum, paid as soon as practicable but not later than two and
one-half months following such termination date, equal to the present value
(calculated using as the discount rate seventy-five percent of the prime rate
(as published by The Wall Street Journal) on the first business day of the month
in which such termination occurs) of the cash equivalent of the Base Salary, at
the rate in effect on the date of termination (or in the event a Base Salary
reduction is the basis for a Constructive Termination without Cause, the Base
Salary in effect immediately prior to such a reduction) for three (3) years
following such termination (the “Salary Payment”);
     (c) a lump sum, paid as soon as practicable but not later than two and
one-half months following such termination date, equal to the present value
(using as the discount rate of seventy-five percent of the prime rate (as
published by The Wall Street Journal) for the first business day of the month in
which such termination occurs), for each partial or full year remaining in the
then unexpired Employment Agreement Term, cash bonus in full and complete
satisfaction of any form of cash bonus or cash incentive compensation amounts
equal to the average of all Bonuses paid by the Employer to the Executive during
the Term

13



--------------------------------------------------------------------------------



 



prior to termination, provided, however, that if no Bonus has been paid prior to
termination, the amount shall be $100,000 (the “Base Bonus Amount”);
     (d) all benefits provided in Sections 8 and 9 (except that if providing any
such benefit under the terms of a plan would cause an adverse tax effect, the
Employer may provide the Executive with equivalent cash payments outside of the
plan at the same time the benefits would otherwise have been taxable to the
Executive) until the end of the Employment Agreement Term, with no additional
cost or charge payable by the Executive; and
     (e) Intentionally Omitted.
     (f) Notwithstanding the foregoing, if at the time of Executive’s Separation
from Service (as defined in Treasury Regulation 1.409A-1(h)) the Executive is a
“specified employee” within the meaning of Code Section 409A(a)(2)(B)(i), any
amount or benefits that constitutes “nonqualified deferred compensation” within
the meaning of Code Section 409A that becomes payable to Executive on account of
the Executive’s Separation from Service will not be paid until after the earlier
of (i) first business day of the seventh month following Executive’s Separation
from Service, or (ii) the date of the Executive’s death (the “409A Suspension
Period”). Within fourteen (14) calendar days after the end of the 409A
Suspension Period, the Executive shall be paid a cash lump sum payment equal to
any payments (including interest on any such payments), and benefits that the
Employer would otherwise have been required to provide under this Section 12.5
or Section 12.6 but for the imposition of the 409A Suspension Period delayed
because of the preceding sentence. Thereafter, the Executive shall receive any
remaining payments and benefits due under this agreement in accordance with the
terms of this Section (as if there had not been any Suspension Period
beforehand).
          12.6 Additional Rights Following a Change in Control.    In the event
of a Change in Control, the Executive shall be entitled: (a) at the Executive’s
option, to accelerate this agreement’s Expiration Date to the date of the actual
closing of any transaction which constitutes a Change in Control (the “Change in
Control Closing Date”); and (b) to all payments and benefits provided in
Section 12.5 in respect of a Constructive Termination without Cause. The
payments and benefits provided under Section 12.5, together with a bona fide,
good faith estimate of any amounts that may be payable pursuant to Section 12.7,
(i) shall be paid to the Executive, subject to Section 12.5(f), in a lump sum on
or prior to the Change in Control Closing Date, without any discount or
reduction for the present value of any monetary amount(s) payable; and (ii) in
the case of non-monetary consideration or stock options or comparable
consideration, subject to Section 12.5(f), delivered to the Executive on or
prior to the Change in Control Closing Date. Upon a Change in Control, all
granted but unvested shares of restricted stock and all options to purchase the
Employer’s capital stock or similar instruments granted to or held, directly or
indirectly, by the Executive shall vest fully and immediately in the Executive
and all options and similar securities held, directly -or indirectly, by the
Executive shall remain exercisable for the full maximum term of the original
option grant or ten (10) years from the Change in Control Closing Date,
whichever is greater. In addition, Section 14 of this agreement

14



--------------------------------------------------------------------------------



 



immediately, and without additional action, shall be deemed and rendered null,
void, and without any effect as against the Executive upon the actual closing of
any transaction which constitutes a Change in Control. The Executive shall
forfeit any rights granted pursuant to this Section 12.6 if the Executive, in
his sole and absolute discretion and without any obligation whatsoever to do so,
accepts in writing a written offer to remain with the surviving company in an
executive position with equivalent duties, authority, and responsibilities as
the Executive held immediately prior to the transaction resulting in the Change
in Control.
          12.7 Payment Following a Change in Control.    In the event that the
aggregate of all payments or benefits made or provided to the Executive under
this agreement and under all other plans and programs of the Employer (the
“Aggregate Payment”) is determined to constitute a Parachute Payment, as such
term is defined in Section 280G(b)(2) of the Code, the Employer shall pay to the
Executive, prior to (but, subject to Section 12.5(f) above, not later than two
and one-half months after the Change in Control), the time any excise tax
imposed by Section 4999 of the Code (“Excise Tax”) is payable with respect to
such Aggregate Payment, an amount (the “Gross-Up Payment”) which, after the
imposition of all excise, federal, state and local income taxes on the Aggregate
Payment and the Gross-Up Payment, enables the Executive to retain a total amount
equal to the Aggregate Payment. The determination of whether the Aggregate
Payment constitutes a Parachute Payment and, if so, the amount to be paid to the
Executive and the time of payment pursuant to this subsection shall be made not
later than sixty (60) days following each Change in Control by an independent
auditor (the “Auditor”) jointly selected by the Employer and the Executive and
paid by the Employer. The Auditor shall be a nationally recognized United States
public accounting firm which has not, during the two years preceding the date of
its selection, acted in any way on behalf of the Employer or any affiliate
thereof. If the Executive and the Employer cannot agree on the firm to serve as
the Auditor, then the Executive and the Employer shall each select one
accounting firm and those two firms shall jointly select the accounting firm to
serve as the Auditor.
          12.8 Voluntary Termination.    (a) In the event of the termination of
this agreement at the conclusion of the Employment Agreement Term, or by the
Executive on his own initiative other than: (a) a termination due to death or
disability; (b) a Constructive Termination without Cause; or (c) a Change in
Control, the Executive shall have the same entitlements as provided in
Section 12.4 for a termination for Cause. A voluntary termination of employment
by the Executive shall be effective upon reasonable written notice to the
Employer. Written notice need not be provided in the event of a termination due
to death or disability or the consummation of a Change in Control.
          12.9 Stock Options and Restricted Stock.    (a) Upon termination of
the Executive’s employment with the Employer without Cause or as a result of a
Constructive Termination without Cause, all restrictions on any restricted
stock, stock options or other equity-based instruments, including any
transferability or vesting restrictions, immediately shall lapse. The Executive
additionally shall have the immediate right to exercise any Employer stock
options in full (without regard to any restriction on the underlying stock, and
whether granted under this agreement or otherwise), whether or not any such
option is fully exercisable on the date of termination, for the remainder of the
original full maximum term of each such stock option. In addition, in the event
that the Executive’s employment is terminated for any reason

15



--------------------------------------------------------------------------------



 



within one (1) year preceding or following the consummation of a Change in
Control (including, without limitation, the date of the consummation) then the
Executive shall be entitled, at the Executive’s option and without the
preclusion or reduction of any benefit otherwise available to him under this
agreement (pursuant to Section 12.6 or otherwise), to exercise all options
granted previously to the Executive during the longest period permissible under
the terms of the plan under which such options were issued from the Change in
Control Closing Date, and additionally to freely transfer any options held,
directly or indirectly, by the Executive as of the Change in Control Closing
Date.
(b) Option Grant Terms.    The Employer agrees that it will cause the terms and
conditions of any options to purchase the Employer’s shares of capital stock or
any other equity-based instruments granted to the Executive during the
Employment Agreement Term to conform with the provisions of this agreement.
Where the terms of any grant agreement with the Executive or any stock incentive
plan or stock option plan adopted by the Employer conflict with this agreement,
the Employer agrees that the terms of this agreement shall control, apply to and
determine the terms of the grant to the fullest extent permitted by applicable
law.
          12.10 No Mitigation or Offset.    At any termination of the
Executive’s employment, the Executive shall have no obligation to seek other
employment. There shall be no offset against amounts due the Executive under
this agreement on account of any remuneration attributable to any later
employment, consultancy, partnership, or other remunerative activity connected
with the Executive. However, the Employer may offset (at any time before the
date that is two and one-half months after the end of the calendar year in which
the Executive’s employment terminates) any amounts owed by the Executive to the
Employer or any of its subsidiaries or affiliates against amounts due to the
Executive under this agreement.
     13 Disability.
          13.1 If during the Executive’s active employment the Executive becomes
physically or mentally disabled, whether totally or partially, so that he is
prevented from performing his duties for a period of six consecutive months, the
Employer shall pay to the Executive his full Base Salary and Bonus in respect of
the period ending on the last day of the sixth consecutive month of disability
(the “Disability Date”), and the additional provisions set forth below shall
apply:
          13.2 If the Executive has not resumed his usual duties on or prior to
the Disability Date, the Expiration Date of this agreement automatically shall
accelerate to the Disability Date, and the Employer shall pay to the Executive,
or as directed by any properly appointed guardian of the Executive, seventy-five
percent (75%) of his Base Salary from the Disability Date through the end of the
Employment Agreement Term (without giving effect to any early termination
provisions contained in this agreement) and, the Employer shall have no
obligation to pay any Bonus, discretionary bonus, or other form of compensation
or consideration to the Executive in respect of periods after the Disability
Date, unless applicable law requires the Employer to do so. Any Base Salary
payable pursuant to this section shall be reduced by the amount of any benefits
payable to the Executive under any group or individual

16



--------------------------------------------------------------------------------



 



disability insurance plan or policy, where the premiums for such plan or policy
are paid primarily by the Employer;
          13.3 Unless the Employer voluntarily exercises its option under
Section 13.4 to restore the Executive to his full compensation, duties,
functions, authority and responsibilities, the Executive shall have no
obligations to the Employer from and after the Disability Date (except for his
obligations under Section 11, which shall survive); and
          13.4 If during the Employment Agreement Term and after a Disability
Date, the Executive shall recover fully from a disability, the Employer, by
action of the Board, shall have the right (exercisable within sixty (60) days
after notice from the Executive of such recovery), but not the obligation, to
restore the Executive to employment, full compensation, and his full level of
duties, functions, authority and responsibilities hereunder.
     14 Non-competition.
     Except as set forth in this agreement, during the Employment Agreement Term
the Executive will not, without the prior written approval of the Board,
(a) become employed by, or become an officer, director, or general partner of,
any partnership, corporation or other entity in the media or entertainment
sectors (each a “Prohibited Business”) or (b) directly or indirectly, purchase,
invest or otherwise participate in any significant manner, in investments,
businesses or commercial operations in a Prohibited Business, unless such
purchase, investment or participation is conducted by and through Employer or
its subsidiaries. Nothing in this Section 14 shall prohibit the Executive from
continuing to fulfill his obligations as an officer, director or partner of
companies or entities identified in Section 4.
     15 Notices.
       All notices, requests, consents and other communications, required or
permitted to be given hereunder, shall be in writing and shall be deemed to have
been duly given if delivered personally or sent by prepaid telegram, or mailed
first class, postage prepaid, by registered or certified mail, as follows (or to
such other or additional address as either party shall designate by notice in
writing to the other in accordance herewith):
If to the Employer:
CKX, Inc.
650 Madison Avenue
New York, New York 10022
Attention: Board of Directors
If to the Executive:
Howard J. Tytel
100 Oyster Bay Road
Mill Neck, New York 11765

17



--------------------------------------------------------------------------------



 



Copies of all communications given hereunder to the Employer shall also be
delivered or sent, in like fashion, to: Alan Annex, Esq., Greenberg Traurig, 200
Park Avenue, New York, New York 10166; telephone: (212) 801-9323; facsimile:
(212) 805-9323.
     16 Disputes.
          16.1 Arbitration of Monetary Disputes.    Any action or claim seeking
monetary damages arising between the parties to this agreement (including,
without limitation, the Executive’s representative following his death and any
successor to the Employer), whether based on contract, negligence, intentional
tort, fraud or misrepresentation, statutorily prohibited discrimination,
including employment discrimination, or breach of other legal duty arising from
or connected in any manner with this agreement or its performance shall be
resolved exclusively through final and binding arbitration, as follows:
     (a) The arbitration shall proceed in accordance with the National Rules for
the Resolution of Employment Disputes (the “Rules”) of the American Arbitration
Association (the “AAA”) in effect when the claim or dispute arose between the
parties, or in the event that the AAA no longer follows the National Rules for
the Resolution of Employment Disputes, then the AAA’s Commercial Arbitration
Rules (if applicable, the “Rules”) in effect on the date of this agreement.
Either party may, but neither party must, file or docket the dispute for
administration by the AAA, so long as the dispute proceeds in accordance with
this Section 16.1 and the applicable Rules.
     (b) The arbitrator(s) shall be selected as follows: Each party shall by
written notice to the other have the right to appoint one arbitrator. If, within
thirty (30) days following the giving of such notice by one party, the other
shall not, by written notice, appoint another arbitrator, the first arbitrator
shall be the sole arbitrator. If two arbitrators are so appointed, they shall
appoint a third arbitrator. If thirty (30) days elapse after the appointment of
the second arbitrator and the two arbitrators are unable to agree upon the third
arbitrator, then either party may, in writing, request that the AAA appoint the
third arbitrator.
     (c) Each party exclusively shall bear all costs, fees, and other expenses
charged by or associated with the arbitrator appointed by him or it, and the
parties equally shall pay the costs and expenses of any third appointed
arbitrator. All proceedings connected with the arbitration, including hearings,
shall be held in New York, New York, and where a party appoints an arbitrator
who principally conducts his or her business outside of New York, New York, the
appointing party exclusively shall bear that arbitrator’s travel, temporary
lodging, and related costs and expenses. The general counsel of the AAA or his
or her designee, after the filing of the dispute with the AAA, exclusively shall
have the jurisdiction and the authority, after written application filed by a
party with the AAA and the opportunity for the other party to respond in
writing, to inequitably allocate between the parties the AAA’s pre-hearing
filing and administrative fees and the fees and expenses of any appointed
arbitrator(s), subject to reallocation among the parties by the arbitrator(s) in
any final award (or decision).

18



--------------------------------------------------------------------------------



 



     (d) All proceedings, hearings, testimony, documents, or writings related to
the arbitration shall be confidential, i.e., not disclosed by a party, a party’s
representative(s), or any testifying witnesses to a person or entity not a party
to, or interested in, the arbitration. The parties further agree, without regard
to any AAA rule to the contrary, that where a written reasoned award(s) is made
by the arbitrator(s), the arbitrator(s) also shall issue a one-page award (or
decision) in a form which permits a future need by any party to judicially
enforce the award, but that the written reasoned award shall not be disclosed by
the parties to any person or body not connected directly with the arbitration.
     (e) The arbitrator(s) appointed exclusively shall have jurisdiction to
determine any claim, including the arbitrability of any claim, submitted to him,
her, or them. Each party shall bear its or his own arbitration costs and
expenses, including, without limitation, the costs and expenses associated with
any attorney or other expert or representative retained by the party in
connection with a claim, without regard to any pre-award application by the AAA
of the last sentence of Section 16.1(c). The interpretation and enforceability
of the arbitration agreement memorialized in this section shall be determined in
accordance with the United States Federal Arbitration Act (9 U.S.C. §1, et seq.)
(the “FAA”), unless the New York State Arbitration Act (the “New York Act”)
(CPLR §7501, et seq.) would make enforceable this agreement after an appointed
arbitrator(s) finds it unenforceable under the FAA, in which case the New York
Act shall be applied. Any process required or desirable in connection with any
arbitration under this Section 16.1 shall be issued and served as authorized by
the FAA, the New York Act, or any treaty to which the United States is a
signatory, and upon a party by personal or permitted substitute service anywhere
in the world. The substantive law applied by the arbitrator(s) to the
determination of any claim or defense not connected with the enforceability of
this arbitration agreement shall be the internal laws of the State of New York,
without reference to conflicts of law principles.
     (f) The parties agree that the appointed arbitrator(s) shall have no power
or authority to make awards or issue orders of any kind, except as authorized by
the FAA and the internal laws of the State of New York. Any monetary award made
shall be payable promptly in United States dollars, free of any tax, offset, or
deduction (unless required by law), and any costs, fees, or taxes incident to
enforcing the award shall, to the maximum extent permitted by law, be charged
against the party resisting enforcement.
          16.2 Claims for Equitable Relief.  Any action or proceeding initiated
by any party to this agreement seeking any form of temporary or preliminary
injunctive relief, including, without limitation, specific performance,
connected with this agreement or its performance may be brought against any
other party in the courts of the State of New York or, if the party has or can
acquire jurisdiction, in the United States District Court for the Southern
District of New York, and each of the parties consents to the jurisdiction of
such courts in any such action or proceeding, and each party waives any
objection to venue laid therein. Process in any action or

19



--------------------------------------------------------------------------------



 



proceeding referred to in the preceding sentence may be served on any party
anywhere in the world. The parties agree that the pursuit of any relief
described in this Section 16.2 in no way may or shall diminish, defeat, or
otherwise impair the agreement expressed in Section 16.1.
     17 General.
          17.1 Governing Law.  This agreement shall be interpreted, construed,
and enforced in accordance with the internal laws of the State of New York,
without regard to conflicts of law principles.
          17.2 Captions.  This agreement contains section headings for reference
only. The headings in no way affect the meaning or interpretation of this
agreement.
          17.3 Entire Agreement.  This agreement fully memorializes the
agreement and understanding of its parties relating to its subject matter, and
supersedes all prior or contemporaneous agreements, arrangements and
understandings, written or oral, between the parties with respect to such
subject matter
          17.4 Successors and Assigns.  This agreement, and the Executive’s
rights and obligations hereunder, may not be assigned by the Executive, except
as set forth in Section 9.3, and any prohibited assignment attempted by the
Executive is void. This agreement shall be binding on any successor to the
Employer, whether by merger, acquisition of substantially all of the Employer’s
assets, or otherwise, as fully as if such successor were a signatory hereto and
the Employer shall cause such successor to, and such successor shall, expressly
assume the Employer’s obligations hereunder. Notwithstanding anything else
herein contained, the term “Employer” as used in this agreement, shall include
all such successors.
          17.5 Amendments; Waivers.  This agreement cannot be changed, modified
or amended, and no provision or requirement hereof may be waived, without an
affirmative vote of the Board or its Compensation Committee and the consent in
writing of the Executive and the Employer. The failure of a party at any time or
times to require performance of any provision hereof shall in no manner affect
the right of such party at a later time to enforce the same. No waiver by a
party of the breach of any term or covenant contained in this agreement, whether
by conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term or covenant contained in this agreement.
          17.6 Beneficiaries.  Whenever this agreement provides for any payment
to the Executive’s estate, such payment may be made instead to such beneficiary
or beneficiaries as the Executive may have designated in a writing filed with
the Employer. The Executive shall have the right to revoke any such designation
and to redesignate a beneficiary or beneficiaries by written notice to the
Employer (and to any applicable insurance company) to such effect.
          17.7 Reformation.  The Executive and the Employer agree that any
provision of this agreement deemed unenforceable or invalid may be reformed to
permit enforcement of the objectionable provision to the fullest permissible
extent. Any provision of this agreement

20



--------------------------------------------------------------------------------



 



deemed unenforceable after modification shall be deemed stricken from this
agreement, with the remainder of the agreement being given its full force and
effect.
          17.8 Full Negotiation.  The Executive and the Employer each
independently have made all inquiries regarding the qualifications of the other
which he or it deems necessary. The Executive and the Employer affirm that he or
it fully understands this agreement’s meaning and effect. Each party has
participated fully and equally in the negotiation and drafting of this
agreement. Each party assumes the risk of any misrepresentation or mistaken
understanding or belief relied upon by him or it in entering into this
agreement.
          17.9 Currency.  Each and every reference to a monetary amount in this
agreement means United States dollars.
[SIGNATURE PAGE FOLLOWS]

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Employment
Agreement as of the date first above written.

              CKX, INC.
 
       
 
  By:   /s/ Thomas P. Benson
 
       
 
      Name: Thomas P. Benson
 
      Title: Chief Financial Officer and Executive Vice President
 
            /s/ Howard J. Tytel           Howard J. Tytel

